Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 06/15/2020. Currently, claims 1-20 are pending in the application.
  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. US 9647065 B2 (hereinafter as “P65”). Although the claim at issue is not identical, they are not patentably distinct from each other because: 

Regarding claim 1, Claim 1 of P65 discloses a bipolar transistor comprising: 
a substrate having a first well with a first dopant type; and 
a split collector region in the substrate, the split collector region comprising: 
a highly doped central region having the first dopant type; and 
a lightly doped peripheral region having a second dopant type, opposite the first dopant type (Claim 1, P65, Lines 1-11), wherein the lightly doped peripheral region surrounds the highly doped central region, a dopant concentration of the lightly doped peripheral region ranges from about 5x 1012 ions/cm3 to about 5x 1013 ions/cm3, and the lightly doped peripheral region has a same maximum depth as the highly doped central region (Claim 1, P65, Lines 11-21).  

Regarding claim 2, Claim 2 of P65 discloses that the bipolar transistor of claim 1, wherein the split collector region has an overall length ranging from about 10 microns (um) to about 30 um.  

Regarding claim 3, Claim 3 of P65 discloses that the bipolar transistor of claim 1, wherein a ratio of a length of the highly doped central region to an overall length of the split collector region ranges from about 0.8 to about 0.9.  

Regarding claim 4, Claim 4 of P65 discloses that the bipolar transistor of claim 1, wherein the dopant concentration of the lightly doped peripheral region is about 100 times less than the dopant concentration of the highly doped central region.  

Regarding claim 5, Claim 5 of P65 discloses that the bipolar transistor of claim 1, wherein a length of the lightly doped peripheral region on one side of the highly doped central region ranges from about 0.5 um to about 3 um.  

Regarding claim 6, Claim 6 of P65 discloses that the bipolar transistor of claim 1, wherein the first dopant type is n-type.  

Regarding claim 7, Claim 3 of P65 discloses a bipolar transistor comprising: 
a substrate; and 
a split collector region in a first well of the substrate, wherein the split collector region has a first length, has a first dopant type, and further comprises: 
a highly doped central region having the first dopant type and a second length parallel to the first length, wherein a ratio of the first length to the second length ranges from about 0.8 to about 0.9; and a lightly doped peripheral region having a second dopant type, opposite the first dopant type, wherein the lightly doped peripheral region surrounds the highly doped central region, and the lightly doped peripheral region has a same maximum depth as the highly doped central region and a dopant concentration of the lightly doped peripheral region ranges from about 5x1012 ions/cm3 to about 5x1013 ions/cm3.  

Regarding claim 20, Claim 10 of P65 discloses a bipolar transistor comprising: 
a substrate; 
12 ions/cm3 to about 5x1013 ions/cm3; and 
a second well in the substrate having a second dopant type opposite from the first dopant type, and surrounding the first well on three sides.

Claims 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9647065 B2 (hereinafter as “P65”), because:

Regarding claims 8-19, Claims 1-20 of P65 teaches the structure and arrangement of different elements of the bipolar transistor as claimed in claims 8-19 of current application except some limitations of dopant types and concentration in different layers. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter

Claims 1-20 would be allowable once the nonstatutory double patenting rejection is overcome by filing a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Funaki et al (US 6133607 A), LIN et al (US 20140008723 A1) and TOKURA et al (US 20120119318 A1) are hereby cited as the closest prior arts.
However, none of the above prior arts alone or in combination with other arts teaches a bipolar transistor, comprising: “a split collector region in the substrate, the split collector region comprising: a highly doped central region having the first dopant type; and a lightly doped peripheral region having a second dopant type, opposite the first dopant type, wherein the lightly doped peripheral region surrounds the highly doped central region, a dopant concentration of the lightly doped peripheral region ranges from about 5x 1012 ions/cm3 to about 5x 1013 ions/cm3, and the lightly doped peripheral region has a same maximum depth as the highly doped central region” in combination with other limitations in the claims 1, 7 and 20. Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claims 2-6 and 8-19 would be allowed as they depend on an allowed claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS SUE A can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/03/2021